Exhibit 10.47

 

SUBSIDIARY GUARANTY

 

Dated as of December 20, 2002

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

Section 1.

 

Guaranty; Limitation of Liability

   1

Section 2.

 

Guaranty Absolute

   2

Section 3.

 

Waivers and Acknowledgments

   3

Section 4.

 

Subrogation

   4

Section 5.

 

Payments Free and Clear of Taxes, Etc.

   5

Section 6.

 

Representations and Warranties

   6

Section 7.

 

Covenants

   6

Section 8.

 

Amendments, Guaranty Supplements, Etc.

   7

Section 9.

 

Notices and Other Communications; Facsimile Copies.

   7

Section 10.

 

No Waiver; Remedies

   8

Section 11.

 

Right of Set-off

   8

Section 12.

 

Indemnification

   9

Section 13.

 

Subordination

   9

Section 14.

 

Continuing Guaranty; Assignments under the Credit Agreement

   10

Section 15.

 

Execution in Counterparts

   11

Section 16.

 

Effective Date. This Guaranty shall become effective, without further action or
notification on the party of any Guarantor or any Secured Party, on and as of
the Time of Merger.

   11

Section 17.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

   11

Section 18.

 

Waiver of Jury Trial

   11

Exhibit A - Guaranty Supplement

    

 

 

    i    



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY dated as of December 20, 2002 made by the Persons listed on
the signature pages hereof under the caption “Guarantor” and the Additional
Guarantors (as defined in Section 8(b)) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) in favor of the Secured Parties (as defined in the Credit
Agreement referred to below).

 

PRELIMINARY STATEMENT. SKF Foods Inc., a Delaware corporation (the “Borrower”),
is party to a Credit Agreement dated as of December 20, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) with certain Lenders party
thereto, Bank of America, N.A. (“Bank of America”) as Administrative Agent,
Collateral Agent, Swingline Lender and Issuing Lender, the other Lenders party
thereto, JPMorgan Chase Bank, as Syndication Agent, Harris Trust and Savings
Bank, Morgan Stanley & Co. Incorporated and UBS Warburg LLC, as Co-Documentation
Agents and Banc of America Securities LLC and J.P. Morgan Securities Inc., as
Joint Book Managers. Each Guarantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans and the issuance of Letters of Credit
by the Lenders under the Credit Agreement and the entry by any Lender or
Affiliate thereof into any Permitted Secured Swap Contract with any Loan Party
or Subsidiary thereof (each such Swap Contract being a “Secured Swap Contract”)
from time to time after the occurrence of the Merger that each Guarantor shall
have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement
and the Secured Parties entering into Secured Swap Contracts from time to time,
each Guarantor, jointly and severally with each other Guarantor, hereby agrees
as follows:

 

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
or other Guarantor now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, fees and expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty or
any other Loan Document to the extent such Secured Party is entitled to
reimbursement of any such expenses by any Loan Party or Guarantor pursuant to
the terms of the relevant Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party or other Guarantor to any Secured Party under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a

 



--------------------------------------------------------------------------------

bankruptcy, reorganization or similar proceeding involving such other Loan Party
or other Guarantor.

 

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty, the Heinz Guaranty or the DMFC Guaranty, to the extent applicable, or
any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor, Heinz or DMFC, as the
case may be, and each other guarantor so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.

 

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party or Guarantor under or in respect of
the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
Guarantor or whether the Borrower or any other Loan Party or Guarantor is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party or Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

    2    



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party or
Guarantor under the Loan Documents or any other assets of any Loan Party or any
of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party or other
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or Guarantor now or hereafter known to such Secured Party (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any Guarantor or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or Guarantor or otherwise, all as though such payment had not been made.

 

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party,
any Guarantor or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

    3    



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other Guarantor, any other
guarantor or any other Person or any Collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Guarantor hereunder.

 

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and the Secured Swap Contracts and that the waivers set forth in
Section 2 and this Section 3 are knowingly made in contemplation of such
benefits.

 

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party, any other Guarantor or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor’s Obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party, any other Guarantor or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan
Party, any other Guarantor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit and all
Secured Swap Contracts shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the latest date of
expiration, cancellation or termination of all Letters of Credit and all Secured
Swap Contracts (or the cash collateralization thereof in a manner satisfactory
to the Secured Parties) and (c) the termination of all Commitments, such amount
shall be received and held in trust for the benefit

 

    4    



--------------------------------------------------------------------------------

of the Secured Parties, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash, (ii)
all of the Commitments have been terminated and (iii) all Letters of Credit and
all Secured Swap Contracts shall have expired or been cancelled or terminated
(or have been cash collateralized in a manner satisfactory to the Secured
Parties), the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

Section 5. Payments Free and Clear of Taxes, Etc. (a) Unless otherwise required
by law, any and all payments made by any Guarantor under or in respect of this
Guaranty or any other Loan Document shall be made, in accordance with Section
4.1 of the Credit Agreement, free and clear of and without deduction for any and
all present or future Taxes. If any Guarantor shall be required by any law to
deduct any Taxes from or in respect of any sum payable under this Guaranty or
any other Loan Document to any Secured Party, (i) the sum payable by such
Guarantor shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5), such Secured Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Guarantor shall make
all such deductions, (iii) such Guarantor shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) within 30 days after the date of such payment, such Guarantor shall
furnish to the Administrative Agent (which shall forward the same to the
relevant Secured Party) the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment satisfactory to the Administrative
Agent.

 

(b) In addition, each Guarantor agrees to pay any and all present or future
Other Taxes that arise from any payment made by or on behalf of such Guarantor
under or in respect of this Guaranty or any other Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Guaranty and the other Loan Documents.

 

(c) If any Guarantor shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to any Secured
Party, such Guarantor, as the case may be, shall also pay to the relevant
Secured Party, at the time interest is paid, such additional amount that such
Secured Party specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that such Secured Party would have received if such Taxes or Other Taxes had not
been imposed.

 

(d) Each Guarantor will indemnify each Secured Party for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any

 

    5    



--------------------------------------------------------------------------------

jurisdiction on amounts payable under this Section 5) paid by such Secured
Party, (ii) amounts payable under Section 5(c), and (iii) any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this Section 5(d) shall be made within 30 days from the
date such Secured Party makes a demand therefor.

 

(e) If any Guarantor is required to pay additional amounts to any Secured Party
pursuant to this Section 5, then such Secured Party shall use reasonable efforts
(consistent with internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to reduce or eliminate any
such additional payment by the Guarantor which may thereafter accrue, if such
change in the good faith judgment of such Secured Party is not otherwise
materially disadvantageous to such Secured Party.

 

(f) If any Guarantor pays any additional amounts in respect of any Taxes or
Other Taxes pursuant to this Section 5 which results in any Secured Party
actually receiving from the taxing authority imposing such Taxes or Other Taxes
a refund of such Taxes or Other Taxes, such Secured Party shall within 90 days
of receipt of such refund pay to the Guarantor an amount equal to the amount of
such refund actually received by such Secured Party and reasonably attributable
to Taxes or Other Taxes that have been paid by the Guarantor under this Section
5 with respect to such refund, net of all out of pocket expenses and without any
interest; provided that each Secured Party shall only be required to pay to the
Guarantor such amounts as such Secured Party, as the case may be, in its good
faith judgment, determines are attributable to Taxes or Other Taxes paid by the
Guarantor.

 

(g) Without prejudice to the survival of any other agreement of the Guarantor
hereunder or under any other Loan Documents, the agreements and obligations of
the Guarantor contained in this Section 5 shall survive the payment in full of
the Guaranteed Obligations.

 

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

 

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

 

(b) Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party and Guarantor
on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party and Guarantor.

 

Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding,

 

    6    



--------------------------------------------------------------------------------

any Lender shall have any Commitment or any Secured Swap Contracts shall be in
effect, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

 

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and each of the Guarantors and acknowledged
by the Administrative Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by all of the Lenders, (a) reduce or limit the obligations of any
Guarantor hereunder, release any Guarantor hereunder or otherwise limit any
Guarantor’s liability with respect to the Obligations owing to the Secured
Parties under or in respect of the Loan Documents, (b) postpone any date fixed
for payment hereunder or (c) change the number of Secured Parties or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Loans or (z) the aggregate Effective Amount of outstanding Letters of Credit
that, in each case, shall be required for the Secured Parties or any of them to
take any action hereunder.

 

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”), (i)
such Person shall be referred to as an “Additional Guarantor” and shall become
and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

 

Section 9. Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to any Guarantor, addressed to it in care of the Borrower at the
Borrower’s address, facsimile number, electronic mail address or telephone
number specified on Schedule 11.2 of the Credit Agreement or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties;

 

    7    



--------------------------------------------------------------------------------

(ii) if to any Agent or any Lender, at its address, facsimile number, electronic
mail address or telephone number specified on Schedule 11.2 of the Credit
Agreement or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties;

 

(iii) if to any Lender or Affiliate thereof party to any Secured Swap Contract,
to the address, facsimile number, electronic mail address or telephone number as
shall be specified in the Secured Swap Contract to which it is a party, and

 

(iv) if to any other party, at such other address as shall be designated by such
party in a written notice to each other party.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails (certified or registered), postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of such document and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed original and shall be binding on each Guarantor. The
Administrative Agent may also require that any such document and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c) Electronic Communications. Notices and other communications to the Secured
Parties hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Guarantor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 11. Right of Set-off. In addition to any right or remedy of the Secured
Parties provided by law, if an Event of Default exists, or the Loans have been
accelerated, each Secured Party is authorized at any time and from time to time,
without prior notice to any

 

    8    



--------------------------------------------------------------------------------

Guarantor, any such notice being waived by such Guarantor to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Secured Party or any Affiliate of such
Secured Party to or for the credit or the account of such Guarantor against any
and all Obligations then due and owing to such Secured Party and each Affiliate
of such Secured Party and each Secured Party and Affiliate thereof is hereby
irrevocably authorized to permit such set-off and application. Each Secured
Party agrees promptly to notify the relevant Guarantor and the Administrative
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application..

 

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Guaranty, and
whether or not the transactions contemplated by the Credit Agreement are
consummated, each Guarantor shall, to the fullest extent permitted by law,
indemnify and hold harmless each Indemnified Person from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against any Indemnified Person in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Loan Party or Guarantor enforceable against such Loan Party
or Guarantor in accordance with their terms.

 

(b) Each Guarantor hereby also agrees that none of the Indemnified Persons shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Loans or the Letters of Credit, the
Transaction Documents or any of the transactions contemplated by the Transaction
Documents.

 

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

 

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party and Guarantor (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 13:

 

(a) Prohibited Payments, Etc. Except during the continuance of any Event of
Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Loan Party or Guarantor) and so long as the
Administrative Agent has delivered written notice to the Guarantor of the
Required Lenders’ intent to exercise their rights under this Section 13, each
Guarantor may receive regularly scheduled

 

    9    



--------------------------------------------------------------------------------

payments from any other Loan Party or other Guarantor on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Loan Party or Guarantor), and so long as the
Administrative Agent has delivered written notice to such Guarantor of the
Required Lenders’ intent to exercise their rights under this Section 13, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b) Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Loan Party or Guarantor, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of an Insolvency Proceeding, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any Insolvency Proceeding
relating to any other Loan Party or Guarantor), each Guarantor shall, if the
Administrative Agent so requests in writing, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

 

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any Insolvency Proceeding relating to any other Loan Party or Guarantor) and
so long as written notice has been delivered to the relevant Guarantor of the
Required Lenders’ intent to exercise their rights under this Section 13, the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

Section 14. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the latest
date of expiration, cancellation or termination of all Letters of Credit and all
Secured Swap Contracts (or the cash collateralization thereof in a manner
satisfactory to the Secured Parties), and (iii) the termination of all
Commitments, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable

 

    10    



--------------------------------------------------------------------------------

by the Secured Parties and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitments, the Loans owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party
herein or otherwise, in each case as and to the extent provided in Section 11.7
of the Credit Agreement. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties.

 

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 16. Effective Date. This Guaranty shall become effective, without
further action or notification on the party of any Guarantor or any Secured
Party, on and as of the Time of Merger.

 

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE SECURED PARTIES SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH
GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 18. Waiver of Jury Trial EACH GUARANTOR WAIVES ITS RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT

 

    11    



--------------------------------------------------------------------------------

TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH GUARANTOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, EACH GUARANTOR FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENT, RENEWAL, SUPPLEMENT OR MODIFICATION TO THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS.

 

    12    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GUARANTORS MIKE MAC IHC, INC.

By

 

 

--------------------------------------------------------------------------------

   

Title:

STAR-KIST SAMOA, INC.

By

 

 

--------------------------------------------------------------------------------

   

Title:

DLM FOODS L.L.C.

By

 

 

--------------------------------------------------------------------------------

   

Title:

MARINE TRADING PACIFIC, INC.

By

 

 

--------------------------------------------------------------------------------

   

Title:

STAR-KIST MAURITIUS, INC.

By

 

 

--------------------------------------------------------------------------------

   

Title:

 

         